          Case 6:20-cv-00563-ADA Document 23 Filed 09/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MARTIN KUSTER,

                       Plaintiff,                             Case No. 6:20-cv-563-ADA

                v.
                                                             JURY TRIAL DEMANDED
WESTERN DIGITAL
TECHNOLOGIES, INC.,

                       Defendant.

                     PLAINTIFF’S NOTICE OF MOOTNESS OF
               DEFENDANT’S MOTION TO TRANSFER AND TO DISMISS

       On August 17, 2020, Defendant Western Digital Technologies, Inc. (“Defendant”) filed an

Opposed Motion to Transfer and to Dismiss (“Motion”) (Dkt. 13). Defendant’s Motion seeks

dismissal of the claims for indirect infringement and willful infringement plead by Plaintiff Martin

Kuster (“Plaintiff”). Dkt. 13, at 13-20. Concurrently with this notice, Plaintiff filed his First

Amended Complaint addressing the issues raised in Defendant’s Motion. Dkt. 22.

       Plaintiff’s First Amended Complaint supersedes his original complaint and thereby moots

Defendant’s Motion. Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 440 (5th Cir. 2015).

Additionally, the facts pled in the First Amended Complaint confirm that: (a) Plaintiff has properly

stated claims for indirect and willful infringement; and (b) venue is appropriate in this District for

all Counts in the First Amended Complaint.




                                                  1
        Case 6:20-cv-00563-ADA Document 23 Filed 09/08/20 Page 2 of 3




Dated: September 8, 2020           Respectfully submitted,

                                   By: /s/ Paige Arnette Amstutz
                                           Paige Arnette Amstutz
                                           Texas Bar No. 00796136

                                   SCOTT DOUGLASS & McCONNICO, LLP
                                   303 Colorado Street, Suite 2400
                                   Austin, TX 78701
                                   Telephone:    (512) 495-6300
                                   Facsimile:    (512) 495-6399
                                   Email:        pamstutz@scottdoug.com

                                   Frederick L Whitmer (admitted pro hac vice)
                                   KILPATRICK TOWNSEND & STOCKTON LLP
                                   The Grace Building
                                   1114 Avenue of the Americas
                                   New York, NY 10036
                                   Telephone:   (212)-775-8700
                                   Facsimile:   (212) 775-8800
                                   Email:       fwhitmer@kilpatricktownsend.com

                                   Russell A. Korn (admitted pro hac vice)
                                   David A. Reed (admitted pro hac vice)
                                   KILPATRICK TOWNSEND & STOCKTON LLP
                                   1100 Peachtree Street NE, Suite 2800
                                   Atlanta, GA 30309
                                   Telephone:    (404) 815-6500
                                   Facsimile:    (404) 815-6555
                                   Email:        rkorn@kilpatricktownsend.com
                                                 dreed@kilpatricktownsend.com

                                   ATTORNEYS FOR PLAINTIFF
                                   MARTIN KUSTER




                                      2
            Case 6:20-cv-00563-ADA Document 23 Filed 09/08/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2020, a copy of the foregoing was filed with the Clerk

of Court using CM/ECF which will send electronic notification of such filing to all counsel of

record.



                                                /s/ Paige Arnette Amstutz
                                                Paige Arnette Amstutz




                                                   3
